McFarland, J.
This is an appeal from a judgment of the superior court, in a proceeding in mandamus, commanding the board of new city hall commissioners to allow a certain demand of respondents payable out of the new city hall fund. The transcript consists merely of the pleadings, the judgment, and a notice of appeal therefrom. The case was tried without a jury, and findings were waived. The complaint (or petition) states facts sufficient to constitute a cause of action, and to authorize the issuance of the writ prayed for, and was attacked only by a general demurrer. All the issues made by the pleadings are presumed to have been found in favor of the petitioners. We are unable, therefore, to see any opening for an attack on the judgment.
Judgment affirmed.
De Haven, J., and Sharpstein, J., concurred.